Citation Nr: 0316122	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-23 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that the veteran had not submitted 
new and material evidence that was sufficient to reopen a 
claim of service connection for a PTSD or a psychiatric 
disorder.  In June 1997, the veteran filed disagreement on 
the issue of PTSD only, and perfected this appeal.  In August 
1997, he requested a personal hearing before a member of the 
Board.  In March 2003, he withdrew his request for that 
hearing.  A transcript of the veteran's local hearing before 
the RO in April 1997 is of record.  

The veteran has been rated as incompetent for VA purposes, 
and a custodian is involved in his VA matters including this 
appeal.  

In June 2003, the veteran submitted mail directly to the 
Board, to include medical records which were reviewed in 
conjunction with this claim.  

The RO also found that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD, i.e., 
schizophrenia, in an August 2002 rating decision.  The claim 
for service connection for PTSD involves a separate and 
distinct claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).  As the petition to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD, i.e., schizophrenia, 
has not been developed or certified for appeal, it is not 
properly on appeal before the Board.  

The issue of service connection for PTSD on the merits is the 
subject of the Remand immediately following this decision.  


FINDINGS OF FACT

1.  By rating decision dated in May 1996, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for PTSD.  

2.  The evidence added to the record since the May 1996 
rating decision is not cumulative, and when viewed in 
conjunction with the evidence previously of record, is of 
significance that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The May 1996 RO decision that denied the veteran's 
petition to reopen his claim for service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200 (2002).  

2.  Evidence received since the May 1996 RO decision the 
veteran's petition to reopen his claim for service connection 
for PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issues decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In any event, based on the favorable decision 
discussed below, any failure in VA's duty to notify and 
assist the veteran regarding his claim for new and material 
evidence is moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  The record reflects that the Board 
denied service connection for PTSD in February 1985.  The 
Board found that a diagnosis of a post-traumatic stress 
disorder was not supported by the subsequent clinical 
evidence of record.  In May 1996, the RO denied  the 
veteran's petition to reopen his claim for service connection 
for PTSD, again because there was no confirmed diagnosis of 
PTSD of record.  On file in 1985 was a letter from the 
veteran's counselor at the Vet Center, supporting the 
veteran's contention that he had PTSD, but available clinical 
data yielded little evidence of PTSD, and instead supported a 
diagnosis of bipolar disorder.  After being sent a notice of 
this decision by the RO on May 23, 1996, the veteran failed 
to initiate an appeal within the allowed time and the 
decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's claim was received prior to August 
29, 2001; therefore, the amendment is not applicable to his 
claim.

The record reflects that the principal basis upon which the 
claim was previously denied was that there was insufficient 
clinical evidence to support the veteran's diagnosis of PTSD.  
In support of the current attempt to reopen his claim, the 
veteran has submitted private hospitalization records from 
Harris Methodist hospital, showing his treatment there on an 
emergency basis in April 2003 for post-traumatic stress 
disorder.  Dr. Yueh reported that examination of the veteran 
showed evidence of PTSD.  These records were previously not 
of record.  In sum, the veteran's private physician has 
currently diagnosed him with PTSD.  

Because the probative value of these accounts are not weighed 
prior to disposition of the question of reopening, the 
evidence of hospitalization, and the physician's diagnosis of 
PTSD reported therein, are thus presumed credible and, in 
connection with the evidence previously assembled are of such 
significance that they must be considered in order to fairly 
decide the merits of the claim.  Justus and Hodge, supra.  
Accordingly, the claim is reopened.  


ORDER

The claim is reopened and, to that extent only, the appeal is 
granted.  


REMAND

The claim for service connection for PTSD has been reopened.  
The RO must now review the entire evidentiary record, in 
accordance with the regulatory and statutory provisions that 
govern the adjudication of reopened claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In March and April 2003, the RO provided the veteran, and his 
custodian, with notice of VCAA as it pertained to his claim 
to reopen.  Now, on remand, the RO must provide the veteran 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
regarding the claim for entitlement to service connection for 
PTSD.  Such notice should specifically apprise him of the 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information, and of the 
appropriate time limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additional development of the record would also be helpful in 
the adjudication of this claim.  Specifically, prior to 
adjudicating the claim on the merits, the RO should make 
arrangements to obtain the veteran's clinical records from 
his hospitalization in April 2003 from Hwai Yueh, M.D. at the 
Harris Methodist Hospital in Bedford, Texas, as well as any 
additional available service medical records and VA medical 
records dated in 1973, as set forth below.  The RO should 
also obtain the veteran's records from the Social Security 
Administration.  

Finally, after attempts are made to corroborate the veteran's 
reported stressors, he should be examined to determine 
whether he has PTSD.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The veteran allegedly received 
psychiatric treatment in service at 
Carswell Air Force Base, Texas, including 
by Dr. Weiner.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  Obtain the veteran's treatment 
records from Harris Methodist Hospital, 
dated in April 2003, with Hwai Yueh, M.D. 

4.  Obtain the veteran's hospitalization 
report dated in October 1973 from the VA 
Medical Center in Dallas, Texas.   

5.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim. 

6.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service, 
i.e., being forced at gunpoint to smoke 
marijuana, the involvement of his 
girlfriend in a mortar attack, the death 
and injury of some of his fellow soldiers, 
including in a building collapse, being 
subject to rocket and mortar attacks, 
being on guard security duty, being in a 
fight with another soldier, being required 
to work directly across from a 
formaldehyde room where dead bodies were 
moved and stored, removing dead bodies, 
being near an ammo dump that was blown up, 
etc.  He should provide as many details as 
possible of the claimed stressors such as 
dates, places, detailed descriptions of 
the events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  

7.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

8.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and if any of his 
stressors are related to combat.  Prepare 
a memorandum describing which of the 
veteran's stressors have been verified 
and established as having occurred during 
military service.

9.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a complete and 
thorough VA psychiatric examination in 
order to determine whether he has PTSD.  
Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, and the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
All necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

10.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

11.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

12.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his custodian of 
record and representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



